DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-6, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koch, US 4092015.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by Koch  (US 4092015).
Regarding Claim 1, Koch discloses a plasticating screw comprising: a screw channel that runs spirally around a screw core and is laterally delimited by a flight (Figures 1-2), said screw channel comprising flow elements ,  that are distributed over its longitudinal direction and extend transversely over the screw channel (Figure 1-2, screw channel-11,12 comprising screw webs/flow elements-6,7,8), having a deep section and a compression section radially rising in the longitudinal direction (Figure 6, deep section-and compression section radially raised are shown), wherein the compression section forms at least one run-up surface inclined towards the flight (Figure 5 showing compressed section forming two surfaces inclined relative to the flight zones 4 and 5 in Figure 2), to which run-up surface a plateau for flow formation is connected in the longitudinal direction, wherein the flow elements extend across a breadth of the flight (Figures 1-2, flow elements 7/8 extend across breadth of the flight zones), wherein the compression section has at least two run-up surfaces  inclined towards opposing flight sections, said run-up surfaces forming a wedge pointed against the flow direction (Figure 5, run up surface forming a wedge shaped groove-14 ), wherein the flow elements are provided at least in a melting zone of the plasticizing screw (Figures 1-2).
Regarding Claim 2, Koch discloses wherein the run-up surfaces of the compression sections are concavely curved in the longitudinal direction of the screw channel (Figure 6 concavely curved).
Regarding Claim 3, Koch discloses the plateau for flow formation is designed in a wave-like manner in the longitudinal direction of the screw channel (Figures 1-2 showing the flow formation is designed in a wave-like manner in the longitudinal direction of the screw channel).
Regarding Claim 4, Koch discloses the plasticating screw forms at least two screw channels that are separated from one another by a common flight (Figure 1, flight zone-5 has two screw channels 11 and 12), in which screw channel flow elements, are arranged that are offset and spaced apart from one another (Figure 1, 6/7 and 8 are spaced apart).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch, (US 4092015) in view of Womer (US 6497508).
Regarding Claim 5, Koch discloses plasticizing screw has common flight (Figure 2) but didn’t disclose that common flight is broken through in an area that is upstream from the flow elements. In the same field of endeavor pertaining to the plasticating process, Womer discloses common flight-35 is broken through helically cut channel -34 that is upstream from the flow elements (Figure 2, col 4, line 29-40).
It would be obvious for one ordinary skilled in the art to modify the teachings of Koch’s screw channel with that of Womer’s flight for better accommodating the resins in the channel (col 5, line 10-12).
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741